Citation Nr: 1430428	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  13-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 24, 2009, for the award of service connection for ischemic heart disease with coronary artery disease.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965 and from June 1965 to June 1969.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for ischemic heart disease with coronary artery disease was received by VA in December 2009.  

2.  Service connection was granted for ischemic heart disease with coronary artery disease, effective May 12, 2009. 

3.  Based on evidence contained within VA outpatient treatment records, an earlier effective date of March 24, 2009, was assigned for the grant of service connection for ischemic heart disease with coronary artery disease.

4.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for ischemic heart disease with coronary artery disease prior to March 24, 2009.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 2009, for the grant of service connection for ischemic heart disease with coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

The Board notes that the Veteran's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

Merits of the Claim

The Veteran contends that an earlier effective date is warranted for the grant of service connection for ischemic heart disease with coronary artery disease.  He asserts that the appropriate effective date should be November 21, 2006, the date of receipt of his original claim for nonservice-connected pension benefits.  

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

With respect to the phrase "the date entitlement arose", the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157.  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  

For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.  

By way of procedural background, the Veteran filed an informal claim for service connection for ischemic heart disease due to Agent Orange exposure in December 2009.  In a December 2010 rating decision, the RO granted service connection for ischemic heart disease with coronary artery disease associated with herbicide exposure, and assigned a 100 percent disability evaluation, effective May 12, 2009.  In its decision, the RO explained that the effective date assigned was based on VA outpatient treatment records received on May 12, 2009, that reflected treatment for ischemic heart disease.  In a July 2013 Decision Review Officer (DRO) decision, the RO granted an earlier effective date of March 24, 2009.  The RO noted in the decision that the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in March 2009.  In support of his claim, the Veteran submitted VA outpatient treatment records, which showed treatment for PTSD as well as evidence of and treatment for a heart disability.  The RO determined that because evidence submitted with the PTSD claim substantiated his ischemic heart disease claim, an earlier effective date of March 24, 2009, was warranted.  

As ischemic heart disease is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Veteran.  Aside from the current effective date assigned, the record reflects no claim for disability compensation for any such disease either pending before VA on May 3, 1989 or received by VA, and the effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease (i.e. August 31, 2010).  The record contains no application, statement, or submission that may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for this covered herbicide disability, and VA had not issued a decision on any such claim between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for either covered disease.  Thus, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case.

The Veteran was discharged from service in June 1965 and June 1969.  There is no evidence of record showing that the Veteran submitted a claim for service connection for ischemic heart disease within one year of service discharge.  Therefore, assignment of an effective date back to the day following his discharge service is not possible.  
The Board has considered whether any evidence of record prior to March 24, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for ischemic heart disease.  As mentioned above, the Veteran contends that his claim for nonservice-connected pension benefits in November 2006 was also a claim for service connection for ischemic heart disease.  The Board acknowledges this assertion.  There is no mention of ischemic heart disease on the November 2006 formal application for benefits.  There is also no evidence showing that the Veteran had the intent to apply for service connection in November 2006.  He specifically indicated that he was applying for pension only and listed no disabilities in the section of the application for compensation.  As such, there is no document submitted prior to March 24, 2009, indicating an intent to pursue a claim of entitlement to service connection for the heart disability.  

The Board acknowledges and has carefully considered the Veteran's argument that his service connection benefits should be effective from the date he filed a formal claim for nonservice-connected pension benefits in November 2006 in the interests of fairness and equity and to accord justice.  Unfortunately, neither the Board nor the Court can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than March 24, 2009, is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date prior to March 24, 2009, for the award of service connection for ischemic heart disease with coronary artery disease, due to herbicide exposure is not warranted.  


ORDER

Entitlement to an effective date earlier than March 24, 2009, for the award of service connection for ischemic heart disease with coronary artery disease is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


